Title: To James Madison from Edmund Randolph, 23 August 1783
From: Randolph, Edmund
To: Madison, James


My dear friend.
Richmond August 23. 1783.
My trip to Baltimore, from which I returned last sunday, has occasioned the chasm in my correspondence.
Mr. Nathan met me according to appointment, with an elaborate argument, prepared on paper by Mr. Sargent. In this he pressed the decision of the former arbitrators, first as conclusive, and afterwards, at least as a reasonable guide for the judgment of the Maryland referees. These topics not being received with much countenance, he insisted upon the efficacy of the bills as draughts for specie—upon the obligation, arising from the assumpsit—and upon the obligation arising from the delay in renouncing that assumpsit. But before we had proceeded further in the inquiry, the arbitrators asked Mr. Nathan and myself for some evidence of the currency of Virginia bills at New Orleans. Neither being able to produce it, and the hurry of their own business not suffering them to spend as much time in the discussion as might be necessary, they declined all further interference at present; fixing the third tuesday in december for the resumption of the affair at Alexandria.
The effect of the assumpsit and the subsequent delay are indeed thorns in the path. But if right could be made to prevail, I should expect Nathan’s condemnation This however is hardly to be hoped: and Virginia will probably receive no other satisfaction from my trips to Alexandria and Baltimore, than to learn that a Jew merchant, unconnected with America, took up bills on Virginia from pure magnanimity, or affection for her.
The governor’s proclamation, expelling the obnoxious adherents to british interest, continues to give great disquiet to the friends of those, who fall within that description. Mr. Jefferson has taken Dr. Turpin by the hand, and in a long letter to him attempted to shew, that his case belongs not to the offensive class. The Dr: went to Scotland in his infancy for his education. He was surprized there by the American war, with his studies incomplete. He made various attempts to return to Virginia; but being disappointed in his efforts for this purpose, and unable as he says to support himself by other means, he entered as surgeon on board of a british ship of war. While in the service he was captured at York. From these facts, tenderness is due to Turpin. But I cannot admit, that the necessities of that gentleman would protect him from the operation of the law as it now stands; because they do not seem to have been incapable of being supplied thro channels, which were not hostile. Mr. J. doubts whether surgeons ought to be ranked among the instruments of hostility, and refers to a proposition from Carlton to consider them as exempt from the rights of war. But I believe, that he might find more examples than one of a surgeon being executed for treason in joining the king’s enemies.
